SANDSTROM, Justice,
dissenting.
[¶ 16] As declared by statute, there is no presumption that a child goes to the mother or the father. See N.D.C.C. § 14-09-29. We must not lose sight of this public policy of the State of North Dakota.
[¶ 17] The attorney for the father pointed out at oral argument that in another case with the same judge, in which he was the attorney for the father, this Court affirmed the custody award to the mother on findings as sparse as those the majority says are insufficient in this case. In that case, Hanisch v. Osvold, in which the mother had attempted suicide five times and had a history of alcohol abuse, the trial court said:
The Court is convinced from the testimony of therapist Liz Larson, from Denise, and the other witnesses that the mental health issues which originally caused the temporary placement of the child with the father, Ryan, are no longer an issue.
*746Therefore, the Court will review the facts based upon the best interests of the child.
a. The Defendant, Denise, clearly articulated her love, affection, and emotional ties with the child and the child’s apparent reactions to her and the child’s sibling who lives with them in the home.
Although it is clear that the Plaintiff likewise has great affection and love for the child, it is the Court’s opinion that this factor slightly favors Denise.
b. The capacity and disposition of Denise to give love, affection also slightly favors Denise.
c. The parents both are disposed to feed, clothe, and care for the medical needs of the child. The mother appears slightly more inclined to believe these activities are her calling rather than an obligation. She seems more inclined to notice the welling-being [sic] of the child.
d. The Plaintiff has provided a stable home since December 2006. The Defendant provided the home prior to that.
I don’t find an advantage for either parent relating to this factor.
e. Each parent offers a permanent family unit for the child. The mother offers the more traditional family unit, however.
f. Moral fitness is not an issue in this case.
g. Mental or physical health is not a current issue. If the mother has custody, she must remember her vulnerabilities, however.
This item slightly favors the Plaintiff.
h. Home, school, and community records are not an issue.
i. The child is too young to express preference in this case.
j. Domestic violence is not an issue.
k. The Plaintiff has a good extended family which affects the best interests of the child. Likewise, the Defendant has a good extended family, including a fian-cé, which affects the best interests of the child.
Overall, the Court determines that placement of the child with the mother, Denise, would be in the child’s best interests, subject to significant and regular visitation with the Plaintiff, Ryan, and his extended family.
In that case of Hanisch v. Osvold, 2008 ND 214, 758 N.W.2d 421, even though there was contrary evidence in the record, this Court affirmed because there was evidence in the record to support the trial court’s findings. This Court said:
Hanisch argues the district court erred in awarding custody of the child to Osvold. “A district court’s award of custody is treated as a finding of fact and, on appeal, will not be reversed unless it is clearly erroneous under N.D.R.Civ.P. 52(a).” Wessman v. Wessman, 2008 ND 62, ¶ 12, 747 N.W.2d 85. “A finding of fact is clearly erroneous if it is induced by an erroneous view of the law, if no evidence exists to support it, or if the reviewing court, on the entire evidence, is left with a definite and firm conviction a mistake has been made.” Burns v. Burns, 2007 ND 134, ¶9, 737 N.W.2d 243 (quoting Gietzen v. Gabel, 2006 ND 153, ¶ 6, 718 N.W.2d 552). “Under the clearly erroneous standard of review, we do not reweigh the evidence or reassess the credibility of witnesses, and we will not retry a custody case or substitute our judgment for a district court’s initial custody decision merely because we might have reached a different result.” Jelsing v. Peterson, 2007 ND 41, ¶ 11, 729 N.W.2d 157. This is particularly relevant “for a difficult child custody decision involving two fit parents.” Id.
Id. at ¶ 4 (emphasis added). In this case, the father’s brief recites at length the tes*747timony that supports the trial court’s findings.
[¶ 18] This case was tried before the changes in the custody factors in N.D.C.C. § 14-09-06.2 became effective, and the findings were issued after they became effective. The majority criticizes the trial court for applying the “wrong” law. But that is not an issue raised by the mother in either her main or reply brief. In her briefs, custody factors she cites in their entirety are from the “new” law. The majority asserts that the custody factors were “changed substantially” by the amendments. The legislative history reflects: “While maintaining the general structure of the best interest analysis and most of the substance, several factors were clarified and new factors were added.” Hearing on S.B.2042 Before the Senate Judiciary Comm., 61st N.D. Legis. Sess. (January 19, 2009) (testimony of Sherry Mills Moore on behalf of the State Bar Association of North Dakota). At oral argument, the mother could not identify a single change in the factors that would make a difference in this case. Neither has the majority.
[¶ 19] The majority says, at ¶ 4, “it appears the scheduling conference was not conducted on the record.” There is nothing in the record that supports this statement. It is true that on appeal there is no transcript, but what the record reflects is that the mother did not order the transcript of the scheduling conference. The appellant assumes the consequences and the risk for the failure to file a complete transcript. See Sabot v. Fargo Women’s Health Organization, 500 N.W.2d 889, 891-92 (N.D.1993). The scheduling conference may have resulted in an agreement of the parties as to what would happen if the written decision were issued after the effective date of the amendments.
[¶ 20] There are the statements by the trial court that there was “no evidence” on certain points. The mother argues that certain testimony was “evidence” relating to those points. If what the court meant was that there was “no credible evidence” or “no persuasive evidence” on those points, it would have been better for it to have said so. But this court has repeatedly differentiated between recitation of evidence and findings of fact. See, e.g., Interest of T.J.K., 1999 ND 152, ¶ 13, 598 N.W.2d 781 (“The mere recitation of testimony is not equivalent to a finding of fact.”).
[¶ 21] In view of the extraordinary deference given to a trial court when it ruled for the mother in a custody dispute in Morton County Social Service Board v. Cramer, 2010 ND 58, 780 N.W.2d 688, it is difficult to understand why that deference is not replicated here in the award of custody to the father.
[¶ 22] DALE Y. SANDSTROM